DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akaha, Fujio et al. (JP 2004082716 A – Machine Translation) (hereinafter Akaha, Fujio et al) as modified by Sato et al. (2011/0316935) (hereinafter Sato et al.).
Regarding Claim 1, Akaha, Fujio et al. teaches a liquid ejecting head (1, Fig. 1) comprising: a plurality of head chips (3, Fig. 1) having a nozzle plate (31, Fig. 1) having a plurality of nozzles (33, Fig. 1) configured to eject a liquid in a first direction, and a case (4, Fig. 1) having one or more first flow paths (13, Fig. 1) communicating with at least a part of the plurality of nozzles (33) [Paragraphs 0022, 0028, 0030, 0036-0037]; a holder (5) to which the plurality of head chips (3) are fixed, which includes metal or ceramics, and which has a plurality of second flow paths (34, Fig.1) communicating with at least one of the plurality of first flow paths (13) [Paragraphs 0028, 0030, 0036, See also Figs. 1-2]. 
Akaha, Fujio et al. fails to teach a heater configured to heat the holder.
Sato et al. teaches a heater configured to heat the holder [Paragraphs 0042-0043, see Fig. 4].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a heater configured to heat the holder as taught by Sato et al. for the purposes of preventing heat dissipation from a liquid flow channel and adjusting viscosity of liquid to be ejected [Paragraph 0009].

Regarding Claim 2, Akaha, Fujio et al. teaches the liquid ejecting head according (1), wherein the case includes resin [Paragraph 0028].

Regarding Claim 18, Akaha, Fujio et al. teaches a liquid ejecting apparatus (not shown in Figures) comprising: the liquid ejecting head (1) according to claim 1 [Paragraph 0001].
Akaha, Fujio et al. fails to teach a control unit that controls the heater.
Sato et al. teaches a control unit that controls the heater [Paragraph 0027].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a control unit that controls the heater as taught by Sato et al. for the purposes of controlling respective components and to provide an electric current  through the heater [Paragraphs 0027 and 0044].

Regarding Claim 19, Akaha, Fujio et al. teaches A liquid ejecting apparatus comprising: the liquid ejecting head (1) according to claim 1 [Paragraph 0001].; and a liquid container (not shown in Figures) for storing a liquid ejected from the liquid ejecting head (1) [Paragraphs 0031-0032].
Allowable Subject Matter
Claims 3-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reason for the allowance of claims 3-4 is the inclusion of the limitation The liquid ejecting head that includes wherein the heater surrounds the plurality of second flow paths in a plan view and overlaps at least a part of the second flow paths when viewed in a direction orthogonal to the first direction.  It is these limitations found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claims 5-6 is the inclusion of the limitation The liquid ejecting head that includes wherein the holder has an outer peripheral wall that surrounds the plurality of second flow paths in a plan view, and the heater is a film heater having flexibility, which is wound so as to cover the entire periphery of the outer peripheral wall in a plan view and is fixed to the outer peripheral wall.  It is these limitations found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claims 7-11 is the inclusion of the limitation a liquid ejecting head that includes wherein each of the plurality of second flow paths has an intersection part that extends in a direction intersecting the first direction, and
the heater overlaps a plurality of the intersection parts in a plan view when viewed in the first direction.  It is these limitations found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claim(s) 12 is the inclusion of the limitation a liquid ejecting head that includes a fixing plate which has a plurality of openings for exposing the plurality of nozzles of the head chip, and includes metal, the holder has a lower wall to which the plurality of head chips and the fixing plate are fixed, and the lower wall has a plurality of recess portions for accommodating each of the plurality of head chips.  It is these limitations found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claim(s) 13 is the inclusion of the limitation of a liquid ejecting head that includes wherein the liquid is an ultraviolet curable type ink or a solvent-based ink.  It is this limitation found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claims 14-16 is the inclusion of the limitation a liquid ejecting head that includes a head outer wall disposed so as to sandwich the heater with the holder, wherein the head outer wall has a lower thermal conductivity than that of the holder.  It is these limitations found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claim(s) 17 is the inclusion of the limitation a liquid ejecting apparatus that includes a holding member that holds the liquid ejecting head and includes resin, wherein a part of the holding member is disposed so as to sandwich the heater with the holder.  It is these limitations found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA SOLOMON whose telephone number is (571)272-1701. The examiner can normally be reached Monday - Friday, 9:30am -6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-2663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA SOLOMON/Primary Examiner, Art Unit 2853